Order
PER CURIAM.
Jeffrey Murray appeals the judgment of his convictions, after a jury trial in the Circuit Court of Jackson County, of murder in the second degree, § 565.021; and armed criminal action (ACA), § 571.015. As a result of his convictions, he was sentenced to consecutive terms of life imprisonment in the Missouri Department of Corrections.
The appellant raises two points on appeal. In Point I, he claims that the trial court plainly erred in failing to exclude, sua sponte, evidence and closing argument concerning the victim’s good character because it was irrelevant and improper in that he did not put his character in issue in the case. In Point II, he claims that the trial court plainly erred in failing to exclude, sua sponte, evidence and closing argument concerning the appellant’s past treatment for behavioral problems because it was evidence and argument of uncharged bad acts that was neither legally nor logically relevant in that it was used to show that he “did not act in self-defense, but was acting in conformity with his as-saultive character.”
We affirm pursuant to Rule 30.25(b).